DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/8/2020 have been fully considered but they are not persuasive.
The amendments have rendered the 35 U.S.C. § 112 rejections moot.
Applicant argues that the combination of Bowers and Kim does not teach, suggest, or render obvious “a pulse selector between the first gain portion and the semiconductor optical amplifier” (Remarks, 12/8/2020). Examiner respectfully disagrees.
Kim discloses EA modulation for reverse biasing ([0115]). In order for this to occur, resulting in periods where no light passes through the modulator. When no light passes through the modulator, a pulse is created. The claim language cites “a pulse selector” and does not provide any further structural limitation. Giving “pulse selector” its broadest reasonable interpretation, the EA modulator of Kim meets the claimed limitation of a pulse selector. Furthermore, there are a very finite number of locations to place the EA modulator. Finding the optimal location to place the EA modulator of Kim on the device of Bowers, such as between the first gain portion and the amplifier, so as to optimize the size and functionality depending on the intended use would require only routine skill in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5 and 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Heterogeneous Silicon Photonic Integrated Circuits” by John E. Bowers et al. (herein “Bowers”) in view of US 2016/0227194 A1 Kim et al. (herein “Kim”).
Regarding claim 1, Bowers discloses in fig. 23b, a monolithic laser device assembly comprising: a first gain portion (SOA1, wherein gain section is inside laser cavity, see second paragraph below fig. 23b) having a first end portion and a second end portion; a second gain portion (SOA2, wherein gain section is inside laser cavity, see paragraph below fig. 23b) having a third end portion and a fourth end portion; at least one ring resonator (Ring 1, Ring 2); a semiconductor optical amplifier (SOA1) configured to aomplify a laser light emitted from the first gain portion; wherein the at least one ring resonator is optically coupled with the first gain portion and with the second gain portion, and laser oscillation is performed on either the first gain portion or the second gain portion (see paragraph below fig. 23b).
Bowers is silent as to, but Kim discloses a pulse selector between the first gain portion and the semiconductor optical amplifier (paragraph [0115], wherein Kim discloses EA modulation for forward and reverse biasing, thus resulting in no light passing through the modulator when light is absorbed, resulting in a pulse). It would have been obvious to one of ordinary skill in the art to include the pulse modulator taught by Kim so as send a pulse as desired. 
Regarding claim 2, Bowers discloses in fig. 23b, a first light reflection portion (front mirror) on an end face of the first end portion of the first gain portion (SOA1) and a second light reflection portion (back mirror) on an end face of the third end portion of the second gain portion (SOA2) constitute a resonator, and wherein the laser oscillation is performed in the resonator (by outputting a laser, oscillation occurs).

Regarding claim 4, Bowers discloses in fig. 23b, the fourth end portion of the second gain portion includes a bending waveguide (spiral waveguide).
Regarding claim 5, Bowers discloses in fig. 23b, an optical coupler between the second end portion of the first gain portion and the pulse selector (MPD).
Regarding claim 7, Bowers discloses in fig. 23b, the second end portion of the first gain portion (SOA1) includes a bending waveguide (spiral waveguide).
Regarding claim 8, Bowers discloses in fig. 23b, the fourth end portion of the second gain portion (SOA2) includes a bending waveguide (spiral waveguide).
Regarding claim 9, Bowers discloses in fig. 23b, a light semi-transmission portion on the second end portion of the first gain portion, and the light reflection portion on the end face of the third end portion of the second gain portion constitute the resonator, and the laser oscillation is performed on the resonator (see second paragraph under Fig. 23).
Regarding claim 10, Kim discloses the light semi-transmission portion and the pulse selector are opposed to each other (paragraph [0115]).
Regarding claim 11, Bowers discloses in fig. 23b, the first end portion of the first gain portion (SOA1) includes the bending waveguide (spiral waveguide).
Regarding claim 12, Bowers discloses in fig. 23b, the fourth end portion of the second gain portion (SOA2) includes the bending waveguide (spiral waveguide).
Regarding claim 13, Bowers discloses in fig. 23b, the fourth end portion of the second gain portion (SOA2) includes the bending waveguide (see first paragraph on page 30).

Regarding claims 15 and 16, Bowers is silent as to, but Kim discloses the pulse selector has a structure that, when the positive bias is applied to the pulse selector, the laser light emitted from the first gain portion enters the semiconductor optical amplifier, and when the reverse bias is applied to the pulse selector, the laser light emitted from the first gain portion is prevented from entering the semiconductor optical amplifier by the pulse selector, and the laser light passing through the ring resonator enter the semiconductor optical amplifier (paragraph [0115], wherein Kim discloses EA modulation for forward and reverse biasing, thus resulting in no light passing through the modulator when light is absorbed, resulting in a pulse). It would have been obvious to one of ordinary skill in the art to include the pulse modulator taught by Kim so as send a pulse as desired. 
Regarding claim 17, Bowers discloses in fig. 19, the first gain portion, the second gain portion, the at least one ring resonator, the semiconductor optical amplifier, and the pulse selector include laminated structures of compound semiconductor layers having a same structure (see page 29).
Regarding claim 18, Bowers discloses in fig. 19, the compound semiconductor layers include a nitride-based compound semiconductor (see page 27).
Regarding claim 19, Bowers discloses in fig. 19, the first gain portion, the second gain portion, the at least one ring resonator, the semiconductor optical amplifier, and the pulse selector are on a second face of a substrate, a first electrode is on a first face of the substrate, and a plurality of independent second electrodes are on at least a part of each top face of the first gain portion, the second gain89SP368309 portion, the at least one ring resonator, the semiconductor optical amplifier, and the pulse selector (see page 29).
.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Heterogeneous Silicon Photonic Integrated Circuits” by John E. Bowers et al. (herein “Bowers”) in view of US 2016/0227194 A1 Kim et al. (herein “Kim”) in further view of US 9,219,347 B2 Akiyama (herein “Akiyama”).
Regarding claim 6, Bowers and Kim are silent as to, but Akiyama discloses in Fig. 7, one end portion of the optical coupler is opposed to the pulse selector, and another end portion of the optical coupler includes the bending waveguide (col. 4, lines 4-15). It would have been obvious to one of ordinary skill in the art to use the arrangement set up by Akiyama by using the waveguide bend as the reflector, thus optimizing the device and reducing the need for additional parts.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883